Opinion by
Oliver, P. J.
The sole question before the court was whether these glass containers are bottles or demijohns within the meaning of those terms as used in the tariff act, there being no proof of a commercial meaning differing from the common meaning. It was held that the containers in question, having straight sides and a fiat bottom, not being enclosed in wickerwork and having no handles, are not demijohns as that term is defined in the dictionaries and as described by the court in United States v. Ninety Demijohns of Rum (8 Fed. 485, 487). On the record it was found that the glass containers are bottles and, as such, properly dutiable at one-sixth of 1 cent per pound under paragraph 217, by virtue of paragraph 810, and T. D. 50797.